OPINION — AG — **** TAX AGENTS — APPOINTMENT **** UPON THE TERMINATION OF ANY APPOINTED MOTOR LICENSE AGENT IN COUNTIES OVER 300,000, WHETHER BY DISCHARGE, DEATH, OR RETIREMENT, AN ACCOUNTING AND AUDIT SHALL BE MADE, AS PROVIDED IN 47 O.S. 1971 22.30 [47-22.30](N), WHICH SHALL INCLUDE, AS REQUIRED BY 47 O.S. 1971 22.30 [47-22.30](M), THE AMOUNT RESERVED FOR THE CONTINUED OPERATION OF THE OFFICE. THEREAFTER ALL ASSETS NOT THE PERSONAL PROPERTY OF THE MOTOR LICENSE AGENT SHALL BE TRANSFERRED TO HIS SUCCESSOR APPOINTEE AS DETERMINED BY THE OKLAHOMA TAX COMMISSION.  CITE: 47 O.S. 1971 22.22 [47-22.22] (JAMES H. GRAY)